Citation Nr: 0406585	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury with concussion manifested as memory loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left side tinnitus with balance problems.

3.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.

4.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of a neck injury with 
degenerative changes to the cervical spine.

5.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  

The issues involving an increase of the initial evaluations 
of the veteran's service-connected disorders and entitlement 
to nonservice-connected pension benefits are being remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  


FINDINGS OF FACT

1.  The service medical records reveal that in March 1963, 
the veteran fell and hit his head on the left side incurring 
a mild concussion.  

2.  The competent medical evidence of record does not reveal 
any current memory loss or other residual disability 
resulting from the veteran's inservice concussion.  




CONCLUSION OF LAW

Residuals of a head injury and concussion, to include memory 
loss, were not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA adopted 
regulations to implement the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2003).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2003).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letters dated in June and October 2001 that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Id.; see also Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004). 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records and identified private medical records have been 
associated with the claims file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him.  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
direct service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a head injury during service; 
(2) whether he has a current disability; and, if so, (3) 
whether the current disability is etiologically related to 
head injury incurred service.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
issue on appeal because it involves questions of medical fact 
requiring medical knowledge or training for its resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The veteran's service medical records reveal that in March 
1963, he slipped and fell and hit the left side of his head.  
The diagnosis was mild concussion of the brain.  The 
treatment records also show that the veteran lost 
consciousness for approximately three minutes and he had 
progressive amnesia about the incident.  The treatment record 
states that "although told repeatedly where he is and what 
happened he does not remember it five minutes later."  He 
had "[p]oor recent memory - last memory is coming back to 
base last weekend."  The veteran was treated with 
observation.  Subsequent service medical records do not 
reveal any residual memory impairment or residual disability 
resulting from the veteran's concussion.  

In June 1966 separation examination of the veteran was 
conducted.  The psychiatric and neurologic systems were 
evaluated as "normal," with no abnormalities noted by the 
examining physician.  On the accompanying report of medical 
history, the veteran reported having a history of a head 
injury along with amnesia.  The physician's summary was that 
there had been no complications since the head injury.  

A November 2000 private medical record notes the veteran's 
inservice history of head injury.  The veteran complained 
intermittent dizziness but not memory loss.  In April 2001, a 
VA examination reported complaints of hearing loss and 
tinnitus, but did not indicate any complaints of amnesia or 
memory loss.  The examination of the neurological system was 
reported as grossly intact.

In a February 2002 VA examination, the veteran reported 
having a head injury during service.  He stated he had 
amnesia at the time and could not remember the actual 
incident.  The examination revealed that the veteran had left 
sided hearing loss and tinnitus along with traumatic 
arthritis of the cervical spine on the left side.  However, 
the examination of the neurological system was "essentially 
normal," and there was no indication of any residual amnesia 
resulting from the veteran's inservice concussion.  

In May 2003, the veteran presented sworn testimony at a 
hearing before the Board.  The veteran testified about the 
symptoms he believed were residuals of his inservice head 
injury and concussion.  He testified about having headaches, 
vision problems, dizziness, hearing loss, and tinnitus.  The 
veteran did not indicate that he had memory loss.  At this 
point, the Board notes that service connection for headaches, 
vision problems, and vertigo were denied by an unappealed 
rating decision in January 2003.  Accordingly, those issues 
are final and are not before the Board at this time.  See 
38 U.S.C.A. § 7105 (West 2002).

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a head injury 
with concussion manifested as memory loss.  The evidence 
clearly shows that the veteran incurred a head injury and 
concussion during service in 1963.  He also had amnesia as to 
recent events, including the actual injury, at that time.  
However, there is no evidence showing that the veteran has 
any residual disability manifested by long-term memory loss 
or amnesia.  The medical evidence reveals that the veteran 
did not have amnesia on his service separation examination 
and there is no medical evidence showing that the veteran 
currently has memory loss related to the concussion during 
service, which happened over four decades ago.  

The Board notes that service connection has been granted for 
left-sided hearing loss, left-sided tinnitus, and traumatic 
arthritis of the cervical spine as residuals of his inservice 
injury.  The rating of these disabilities is still on appeal 
and the subject of the Board's remand below.  However, there 
is absolutely no evidence of residual disability involving 
memory loss resulting from the veteran's inservice 
concussion.  With no current disability, the veteran's claim 
for service connection for memory loss must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for the residuals of a head injury with 
concussion, manifested as memory loss, is denied.  


REMAND

In May 2003, the veteran presented sworn testimony at a 
hearing before the Board.  The veteran testified that all his 
service-connected disabilities had increased in severity 
since his last VA examination conducted in February 2002.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Therefore, new 
examinations of the veteran should be conducted.  

At the hearing before the Board, the veteran also indicated 
that he continues to receive medical treatment for his 
service-connected disabilities at VA medical facilities and 
that there are recent treatment records which have not been 
made part of the record.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Finally, the Board notes that the veteran is claiming an 
initial rating in excess of 10 percent for his service-
connected tinnitus.  The 10 percent disability rating is the 
maximum schedular rating for tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).  However, service connection is 
also in effect for "balance problems" and combined with his 
service-connected rating for tinnitus.  The February 2002 VA 
examination report indicated that the "recurring middle ear 
trouble at the left ear is likewise consistent with trauma - 
this is likely the result of noise and fall in military.  Any 
diagnosed balance disorder or middle ear disorder may warrant 
a separate evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 1 (2003).  

The case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  Obtain any current private and VA 
medical records, to include VA medical 
facilities from 2002 to the present, 
specifically identified by the veteran at 
his hearing before the Board.  All 
information obtained should be made part 
of the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If these documents 
cannot be obtained, the RO must notify 
the veteran give him an opportunity to 
respond.  

3.  The veteran should be afforded a VA 
examination(s) to determine the current 
severity of his left-ear hearing loss and 
tinnitus, as well as the etiology of any 
inner ear disorder or balance disorder 
found.  The report of the examination(s) 
should include a detailed account of all 
manifestations of the disorders found to 
be present.  All necessary tests should be 
conducted and the examiner(s) should 
review the results of any testing prior to 
completion of the report.  The examiner(s) 
is requested to indicate if the veteran 
has a balance disorder or inner ear 
disorder, and if so, the examiner(s) 
should provide an opinion as to whether it 
is related to his service-connected 
tinnitus or to his inservice head injury.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner(s) in conjunction with the 
examination.  The examiner(s) should 
provide complete rationale for all 
conclusions reached.  The report(s) 
prepared should be typed.

4.  The veteran should be accorded a VA 
examination for cervical spine disorders.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner prior to the examination.  
All necessary tests should be conducted, 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of cervical  
spine pathology, including arthritis, 
found to be present.  

a.  With respect to the functioning of 
the veteran's  cervical spine, 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, muscle 
spasm, ankylosis, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his cervical spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted on the cervical spine and the 
examiner should specify the results in 
actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

The examiner should provide complete 
rationale for all conclusions reached.  
The report prepared should be typed.

5.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the claims must be 
readjudicated, to include consideration as 
to whether any diagnosed balance or inner 
ear disorder warrants a separate 
evaluation from the veteran's 
service-connected tinnitus; the newly 
enacted regulations with regard to the 
veteran's service-connected cervical 
spine; and 38 C.F.R. § 3.321 (2003).  If 
any benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



